Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 1 of 13

Q)

IN THE UNITED STATES DISTRICT COURT
FOR THE @8S22R8 DISTRICT OF PENNSYLVANIA
EASTERW

Name and address of Plaintiff:
acvey Miguel Robtason Vy.
4 ¢ cy~ lg O33? | 5C.1> Phaenwtk
Box 2 4et
ca Heger ile, Py {F4aAG
v.

Full name, title, and business address
of each dete dant i in this action:

L Pevtinss tt vahia Deparhmed af Coe ecbfens
\429 Teehvelogy Parka

Wechanfesbuec™ t ps feria
a te
2 Corwee’ Care Soludfons a=») dale Coveeck C Cave Solutions
{AGS Murkyeeshoro Prke , guctke <2 ano 3 (ec: Sy _

Nashville TA 373417 CH = Groene oe

Use additional sheets, if necessary
N78 Pe 5 “Deron c0S 5 ress &

Number each defendant.
a sae

Plaintiff brings this action against the above named and identified defendants on the following cause of
action:

 

 

 

aor / . 4)

I. | Where are you now confined? DC \~ Ph CEUX
What sentence are you serving? YD eal, Sente nce > L.? fe
What court imposed the sentence? LL. é Lf se C. ouahy ; p a

Il, Previous Lawsuits

A. Describe any and ali lawsuits in which you are a plaintiff which deal with the same Facts involved
in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1, Parties to this previous lawsuit

Plaintiffs N Qe

 

Defendants A/ 9

 

2. Court (if federal court, name the district; if state court, name the county) and docket number
Dy ‘¢

 
:20-cv- . ied 06/09/20 (Page 2 of 13
Case 2:20-cv-02978-CMR Document 4 F PRO 8 P¥o

AIS Proqoass De. 00 Makuclic Dun. Box

arg: \S 3720 yoo Makeyelite On , Box!
Wawasstiucg, fo 12220. 120 sMaleycl _ Ba
41 Des Simailly, Mebfeal Bfeeekor

Greene Medleal Dept

  
      

$

cl~

  

Se N UCsE ed hag 34 Nurse Pere Le\Ronex
$e ( -Cyr ene } Fe heal Depr
A ?7S- Piro Aess Dw,

a

| —<F
Wauneshure , Pf IS 370
saya 5 woe a y
(De: Wetner Mebserl DPreckor

SC \— Phoewtx > heey Deak
{209 Whokychte Be. ox AY

Plaintiff brings this action against the above named and identified defehdants on the following cause of
action:

I. + Where are you now confined? S< L> p hoe nix
What sentence are you serving? [De Wa Dea den cE. Lr.
What court imposed the sentence? L é lafala Conwhe, ; Pa
SD f
il, Previous Lawsuits

A. Describe any and all lawsuits in which you are a plaintiff which deal with the same facts involved
in this action, (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1. Parties to this previous lawsuit

Plaintiffs A} Ne.

 

Defendants A) Owe

 

2, Court (if federal court, mame ne district; if state court, name the county) and docket number
oe

 
Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 3 of 13 3

 

3. Name of judge to whom case was assigned 4 9

4, Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)

Ma

 

5. Approximate date of filing lawsuit | (A
6. ‘Approximate date of disposition NI i

B. Prior disciplinary proceedings which deal with the same facts
involved in this action:

Where? AN [ A

When? Vd
Resuit: At] ts. '

Til. What federal law do you claim was violated? AJ f if.

ly, “Statement of Claim

 

 

 

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in 4 separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

A. Date of event: | id {ofiz ut present | day
B, Place of event: SC\- Greene | Sc ~Grskee Fock, and _3C\- Phoeuty

. Persons jnvolyed-- hi per. nd tell what t

* soyoul}On \ga/l 7, it en to Phatwtr Es cel
Eat chek” call, As she wick approacl ng Play dtr ts
cell ; she gi: ate | Le ‘an offer eae last aed
Vurse RP tins sald she came bo Lake aS Ines hi
Clare, ai ~/ fusarm Wim shes shopping bls pale mesre® nas

2) Te ok Fleer ilwen fing ulres as to yy
nupse 0 Mag was aking Plata LIFE s wheel chante ook “shepplin

nal wa ;
his pata ie Meaklon an A nurse Riding satd tL was beealse
Raloinsou won’ A_schon FtVing grievances aya aay agen bapa pA yoo patra on

 

 

et

 

(-conktauch on pume 3A)
~ vod ow

 
‘

3) When Auncse Bi Mite aoe ko Platneths cell. gad dhe.

cell 4

AALS...

§

Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 4 of 13

BO Own ed. Nurse Re Ms —Udven tell we (P ( al FE) she.

 

PlaPat

eam

gh S ke

Talus, seovcuntunvintns evi tame ce svumannatanin-nemuns weoavit
4) As. Nuv se Pb dtag wo ed a8 walking ay Me Leow. ee

NOP ies. Nes. af ed's é ( tira .) n A cf lePy . Lis
claaic. (and oe P/D, wand Une ot Picev, nen bo ol

t iS. weet cate out st Platte EP's cell Bud aw ay ..

 

Whee _¢

At —_ a |
hewy. When will Robson. qet fs pat medis and
: - ee hs #
Maats: lovek 24 and Nurse Riding said yo We Cr

 

Kno W.

ij

. just. - be ae. latn’ Wat cae v i0,j0\ ed . laeteh cd.

 

. \e SSO)

 

it

 

 

_ male

 

Cl Greene way, Waren she sad, “Wbrs'l .
tt

mM . S54 Seltng cle wces ug.on FetoometbPon oud.
forint RE

 

belteh).

v

A

A wamloer &. pets CWO S hear 4 We Glove. mneuttone))

 

eK cn My

Be X. MALO bs le lween. Vie thier and Nurse

 

. ease,
- and. me

NJ
et aad Plata Knows. at so yy oe,

you

x yeu. befog Davien Houser and “Mose...

) pon i an Lon. and. bel vel, Nuese.. Red £02). lo eqan.. Iyieg

 

. wswen
Plata

\

a

nt Les wheel. cel Was. Sey kon, sud Wes Pala. meds

si stti Lf f “4 BE Laer + £ P's medics Mecot ds G Cay. Wis. Pere ss :
) O”.. &e abort. . o/afiz, and every Lime ater Lach, 7
as. to We WE A~AS OM

[em FETS ETE

she. wade aM eorbey . Wh el,

 

a) topped and_as to. Whe WTC aAsoM. © lve wil Mn ot (4: j duv Pay

chatty

S Vy los¢

 

quent. stck coll ursi > -ay' ve. Pladaty LP Wis wheel -

 

Noack aus pat a _yweds 5 awd so. dtd Dy. Smy Un. seen

 

 
Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 5 of 13

PD Petor eo hts date oF 10/e/1?, Plan dlell led

 

iv or eamate Ae hevance rms. e4 tas DPaadacts a
Ri dinas ‘aud Dee Syd , tne lb iy lout not lrntled bo

 

C7 7 5 ae &

 

GE719 , 681273 ond CPPSCS,

 

 

 

4) Pi ide LE wars dewed ts wheel char and (efective) se _ aha. els. :

 

oy Lh a; 1G mandh ‘ne pectel)y latch cmuneh Ph eCe .

Emewdouwsly. arent. aunt. a aduev al actions,

 

sesso \y ee 5

SD) Durty Unis G-enonlh Mae pertod Plats WEP aifFened Une

 

 

dow Pad

acts Te ) Redan dented all showers 5. 2). Bn ae

 

aW ya \ Are 3 3). Stag  dewed. flaw (why meh tines

fa

 

 

\. wales aloe Ao clean lads cell: &) eonttawoeisly _—

J
9 what

 

 

e fn bts cell. CRU Sb Hg, —awellfns ¢ _and | exdys. pole a

“1 Llotne 5 é) urtuoling ana. deve rlin

 

 

— OM. Ad WA. aol, a

 

- “keik

se a et Nccv Ss Vena Chale, vata o get fo ye.

 

backs

Le sw ivoud- Ags. wheel. chate. po Pn eeie eee lower _
K ips belny so sal tL dh wok tle tr bo sto. den

 

on SM OWA,

 

anh

DY caused tneven ach. nh eX. xaeps r mel roukel | leet Ay. he

 

 

 

se pod

ews,

Vo Le. _otanler & ects 2OVENTS. BOW aise ior Kors ithe steh |

 

| Quetag, Us

 

_ Gr wowlha_ ie. pactah). RS. Wavy also. tlelel

 

niaous.| — Wie ite | he. gllow me... to. MI2..

 

Uwvere\ Tolaste. pO — Ww, (Mae er! Se. 2). Abs. le,

 

 

. rasa Wy coll am o\ owe}. avo vassist. Me... use e

 

Os dass ~Yose Bu S206. .y and _fdawren. Crows A

3B

 

 

 
|

| donu! " |

(A

needed

Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 6 of 13

YD Senbrw ks Ye, $ my Wh wy \ Nuwese Red
i Plotadth + hs wheel dnxte , Whey during ts” ox yan,
sr toh(ushich was a time petrod whon PlaatfP —__
is. hoe \ . cate Wh ¢ most) yo subjected hn ho ne

) By fags. net

 

oo ~ hues

awh &

av ound
y)

Len

wen
| ackbons

$}) Plaratele wep
. passl s, _ by and

e _acttous. a cout AU OWS rhs ks a $<” boas eur Voir .
howe. Anaem , whee eh loc he LID... Le yins, bo HOE
» - Dy. ReSewdauts De Sug Ua aud NV se Ridéas s .

? Lypte Pe Fe lwe) prrtn . wwed's . aie Ms Se
Pave. peel oh, hey . sla) ected co Plata Lee dy ahuerse soos

oo EET M.. almost covrblnnass. state | a an... extremely

evel & Ao Aucons. pain .. out ta a
seperledly ) duclrg shel call v? cts. sud.

stopp eng. hake. fucrormed Sete
ote SD Sunt. — Se

te
4 W etier- - Nurse. RP d ings ne

 

come NCAT OA

a

Walsh, Wate

>d spl nal cord com pression prior.
Avex One yor (eb Serb wu lich cpused with.

ood _wevve.. \amree 2

S. upper lob farms >
oWVhe- ng _prtin ined’:

*oFlamatories boy hein aely es) &y  AGII. ablee splaal. :

) we lio \ splie. . ora dh rn A/a y- souvent
te 9 —5cAC eer

TPS Bb
3) GP be Wes nerve. doure y

5 . =
ab Mands) y coe &) Was. Laken att x
G. €e ; proky la ‘ Maplex en ' awl

ang _Q WU eA

—suntbredee At e- (op Rob Jin arcottc) paln .
_ab¥ress pet PVE 2 ! wad Neurontin tO me a

Po ay slew problems C-O1 vulolon ad. Ssevewve spasms) _

 

POO wb OTS 8) Phan P con nok Freely wae.

 

 

 
VA. uk stag Wy wall. Oi. ca he fu Mat - col to, .

Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 7 of 13

 

 

HEE s mrblooly aah legsgo completely ~wuulo aad he

awd. only. Short lisliaces , anh upou wave nah wii My

 

mot stand aballs G We & ls sever! mes

nl eek Wie. diy! "5 ab Woe. Brrouvud Pa [ avd. ont -

 

PS. coll 5. _ 2) he ~ tas 2-3 heruls ded discs fa bis

 

nfates de go5 fn les.

 

 

ew spine. aH ~S) ula tas. a 5 Zs Wy aw.

ee Sp Pre 2, —hernirled Arse s. fn hts Lumber a .

 

 

Hp kive. Mose \ fee wee. ba A, seckto as 6. hfs _sptne., aul

stenosis Py We corubes! ood lumlow oP les. spline,

 

 

$b mah lower lo dy . nerve dary e.4. 3) iw clu fey, Be

 

\ bise fn We certerl plee al. while
phe \ ee. necessity, Per PletEe beng 2CCommE dated utd, . .

 

 

 

 

 

‘ \yeoe\ ow rf, mak eecelu lie

hbo 5 dented. ewe

 

  

 

 

A) Platte vas deed PRA we) orth meds by
dowks br Welweu-. Be _ A) ny Vsh - sk ow 4 fn s Ci -Qpppro)- -

 

 

 

 

Bos unl present day, awh fs sulafecting Wha to

 

ee
ait.

wash: cont? mWains etyle x “OA... exeluromelyy so Iyh o level oF .

WWOWS  oWMwe

 

 

on Wlali7, Phikeh, beermse he was Landed bis
cake toy. Va Defendants wenrttored ph ove } Fel aud
\ Wes ss Knee, RAM, \ we Anh & 5 treated . U* ai Une,

 

5

ery ) and on A ale. DA Xe Ray. was. ralen. ot

 

 

 

 

 

 
a
fs

Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 8 of 13

©) On r/e/14, PlatutttF ; loccrwse We was.

/ deuted: Ang 5 Wheel cle vr lou We. DeCendsots AD ned a

_pleevrth) Fell

and

and 29 atu | A nace’ cos \ni a Left Knee, ees
x wWurée IWS | Sout +o Ma Unit tn take

- plertees or Ue jury»

DP) Belvem Uy Uae pertrd of Rood wht

 

LU

. | AaccowwemM odydtfen S 2 Lured co cele : by . Vr. Daterda

DOCG

 

Ho mebterter Ploebtf was gfrenrac a.

a)

Subst Lackton , Ror Whe alte am, WOTES 0 Talenal 3 aad...
A Wel recelued po or ro lo /eli? » ever was. elechive —

\\

— Obst

one Cond dont nue. =) LW Pa, Ast ally Panett

ow.

bn _ ts hfol leuwl of. eX treme. clone. 0 af, aud
Do. wots Were £2 nte nyously . Pactar inne “of oe

 

>) OU DeFendoats Leltberrlels.arovtled Hhaislat

oll pata pred 3,

se cay Oe ln on Unour i K now AWE... - Paelet ¢ otlve aw ek.

a course Li tredmedt Far Plotnlll

  

 

cotst on .

    

ol Wey we ae A es mwhinue

(sy severe

- e t ay co

_— cleo nhc pata. MAD Dee Wee + Wat all Ne CA ABANO on.

alte ady, bon pwd — Know . fs - ots] la fyeklect Ve, a
cl RLY L 7 Ot preely condlnure te be Ry. coe

Mths |

ae Pl-alad ar 4 s on ta dlitdual wih \iealet 1 vdhes 95.

ot,

Sjovere conven C. neusop Vay, aad . poyha. co sullasterb tally ce
cats. molotlity and. aatlrty seo ave around\ walle Sarum pre to.

BB

 

 

 
Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 9 of 13

% PlaamtefP ots a qual eb dividay| utd. desalael tes, —
wa_ab ove), wd. Frlane . i boeradout. Reansy lvoats coe —
Depockmal ar ConcecHons sts _peoul de PltatePP wh
a Weel clrrtr ter Whe Gomolly deme t" fod, Pre

9)

 

 

2

   

 

 

ee “yf cena seaman anna

AN EOWY Oo hans, awd SO Urge §. _K “a pull? Ce ELT Lok, ¢ Ps, vos
a Ue lethon ce Varo. Aner temas. WJ ed p hs ab | eg He Pp
and - Soothe n 34 a . Vay. . Reh abet (rt yton | Bek. vo

a) Deten dauts C Tonrect Ca Te. Solutten 3 auh

. A) ell Uh boat . éC- SecA awd coal "ee st — SauPne eh Devmeenneisrnneenns nee

face Live jprog rams ral cere | roe aurthalle Le ok e uployees.
~ includdicg Del OY ants ws Seay Deo W efer awa pe os? bly a

 

nin SLEDS OVS alle 2ECcomres athens Crash. 5m —_

 

 

 

¥

 

 

 

 

 

 

Nurse Rehings ana W als M. dui? “4 Wy, events g fules tee

4

bo A ic A Rw cut + lA} ew elo 4 ep oy WES yeceMed Mone a Pe

 

 

a Le Ve-S Ve cut co sts _ os eck SONNE Pee, \Per ue aire 7 eG .
_ \eke pee Shs) a_clhexper 0 von wea Unen an expensive. a

one

cond Ae al Myon . P AX Cumython awd holle Menten ee
DS) As 2 wesulh of Gre tneRclte a cherper

s
£

 

 

 

— pln) ad? and most Armes nome at all tte mow oh |
Lpresiewk, — PladoHtGP ves subLered awd Continues bo safe

RAR CK soil &. extvewe dub Lordarcous Wot “a , desl dle 1

 

 

 

 

 

 

 

v
eran alt en Ke $$ 4 we. - 98 sotbly pec aangurk a ip he S lead. . dy Sa. f / NTP ccccnneesnnenes
ae Quy P- Veud pat 5. C agreck Ca ve. Soluttons co Qed. Weblos. a
AS SLM \ etc. reson an 6 Poly Sor anys ramulgodt ay My 4 ePecluating

| We palfctes Vad cesulte} fa PI ante Jeelns” boule. joo? a.

wos! jut Anes. wea _Owatre y. W hfch ufolstes Plt LEP wi 5 be uribct~ .
Cth Amendwea’ & Uy UWS, Coustrdubron,

aR

 

 

F

 

 

 

 

 

 
a Detendwwt 4 €9 erect Core Solutdo WS act

or \

=

Na

.

~*~

Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 10 of 13

Ss) Defeadyts bo are Sul) L De. WJ oPwer- Narse....
5 awh . W e\sh co ere, aud soe DME, enplagr~eed.. cs

Sellpadh .

 

 

T or

rads roe. boot. vterefoush, ( Palole Sor Uy

newt acts . & Hs empl CyxeS > wd a eg en Ls Bove snvenas nts ue

 

Deferdents Corcech Core Solutlans aud

 
Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 11 of 13 cay

 

Vv, Did the incident of which you complain occur in an institution or place of custody in this District?

If so, where? -
5Cl~Greene Sct ~ Graber Cork aud
Sc\~ Phogaly
and answer the following questions:

A, Is there a prisoner grievance procedure in this institution?
Yes W No ()

B, Did you present the facts relating to your complaint in the state prisoner grievance procedure?
Yes ) No)

Cc. If your answer is YES,

1, What steps did you take? ay File A 2 grtev ance ow
wad

 

 

 

D. Ifyour answer is NO, explain why not: Af ¢>-

E, If there is no prison grievance procedure in the institution, did you complain to prison authorities?

Yes() No() wfjt

 

F. {f your answer is YES,

i, What steps did you take? i [a

 

2. What was the result? NI A

 

Vi Relief

State briefly exactly what you want the court to do for you, Make no legal arguments. Cite no
cases or statues. |

Pharnteee 40044 Declaratory jurdg avon pTnjunct ive

rel tet comiens rbory and pu nthtue d Aare v4) SunjTt al yfitorney
Fees aw) LOE XS 4 J
1 DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING I§.TRUE AND
CORRECT,
SS] 2°
Write) oo

 

 

 

 

 

 
 

MCV-02978-CMR Document 2 Filed 06/09/20 Page 1aofts"
| Harvey " ye Ralohew ° INMATE MA
4ck7 aeniX
Kox aut

Xe
(_ olbeqeville Pa, (S++

 

Check & Carts |
Unite) Stole Desh (oar house

Lar Ket sk,
DGON Ws os (_cardause , Gel Ww

Piatledel plra , Pa \q jow-1747

 

es
wf a
i

al
wt

: - Lea al. Hoel

 

 
Case 2:20-cv-02978-CMR Document 2 Filed 06/09/20 Page 13 of 13

Mog S AWAC

ol er e Cowl -
OK tres si wle sf padwech Courthe kn
¥o0f WSs Courbhouse 6 flwker oh

Pl rdelpht s Po (4 18@n1799

WAY  § PUN)

Dew Checks

aa Vin We Plage rin Wis new AV83 copltn
Were enclosed wilh Unis Aether 8 wae a
hie & Rolefhsen Vi Pew deol oF Gere obs Di Me: |
cone ae re eee ates yal my ERP polation The
aks ewy\ we S-evevi Le - r , ow . used ds sen 4 we

Te ve. v-commits Were ot Ve p 1 Poco dole wo haut
a woani flies or muy ered REO sg °

Tha Pr yh
Tha Plt i

 

 
